On petition for rehearing.
Christianson, J.
Appellants have petitioned for a rehearing. They contend: (1) that the testimony of Mary Keller was inadmissible under subdivision 2 of § 7871, Comp. Laws, 1913, and that this court erred in its former opinion in holding to the contrary; and (2) that the testimony of Mary Keller is untrue, should be so considered by this court, and the verdict returned in this case set aside on the ground that it is unsupported by the evidence. We will consider these propositions in the order stated.
We have again considered the statute and axe entirely satisfied that the construction placed thereon in the former opinion to the effect *89that it does not apply in a proceeding for the probate or contest .of a will is correct. As pointed out by this court in St. John v. Lofland, 5 N. D. 140-143, 64 N. W. 930, the general policy of § 7871, supra, is to make all persons competent witnesses in all actions and proceedings in any of the courts of this state. The proviso under consideration here made certain exceptions to this general policy. The purpose of the proviso was to guard against the temptation to give false testimony in regard to a transaction in question on the part of a surviving party, and, further, to put the two parties to the action or proceeding upon terms of equality as regards the opportunity of giving testimony. 4 Blue Book of Evidence, p. 628. While the statutes in the different states dealing with this subject are quite variant, Michigan has a statute which so far as concerns the particular question under consideration here is quite similar to our own. The Michigan statute (How. Anno. Stat. § 7545) provided “that when a suit or proceeding is prosecuted or defended by the heirs, assigns, devisees, legatees, or personal representatives of a deceased person, the opposite party, if examined as a witness in his own behalf, shall not be admitted to testify as to matters which if true must be equally within the knowledge of such deceased person.” The supreme court of Michigan has repeatedly held that'this statute does not apply to proceedings to probate or contest a will. See Brown v. Bell, 58 Mich. 58, 24 N. W. 824; Schofield v. Walker, 58 Mich. 96, 24 N. W. 624; Re Lautenschlager, 80 Mich. 285, 45 N. W. 147; McHugh v. Fitzgerald, 103 Mich. 21, 61 N. W. 354; Re Lambie, 97 Mich. 49, 56 N. W. 223. In construing this statute in an action contesting a will, Brown v. Bell, supra, the court said:
“We do not think the statute quoted applies to this case. The contest is not between the estate, or the representative of the estate, and the proponent. . . . The application for the probate of this will is made neither by an executor named in the will, nor by any one acting as the legal representative of the estate of the deceased. This contest is between two persons who claim an interest in the estate, and, as to the estate proper, are third persons, and represent no one but themselves. In that regard they stand in no different situation from what they would had a creditor made application for the probate of the will. The only questions involved in this application are: Did the *90deceased in Ms lifetime make tbis will, and was he of sound mind and memory at the time? The disposition made of the property therein is of no consequence except as it may throw some light upon the fact whether he was of sound mind when he made it. The will does not in•crease or decrease the estate. The object of this statute is to prevent fraud and false swearing whereby estates became unjustly depleted in cases where no person on the part of the estate, except the deceased, has any knowledge of the facts necessary to sustain the claim in favor of the estate, or to make good the defense of the estate, when unjust claims are attempted to be enforced against it, and wo see no occasion for extending the scope of the statute by judicial construction. It is limited in its reason and spirit by fair construction to contests on litigation upon claims between other persons and the deceased, existing prior to his death; to such suits and proceedings as the deceased would have been, if living, a necessary party, and since which his heirs, dev-isees, and legatees, personal representatives, or assigns, are compelled to prosecute or defend for him in his place; ” Brown v. Bell, supra. This opinion was concurred in by all of the then judges of the Michigan court including the celebrated jurist Judge Cooley. And the principle therein announced was reaffirmed in the subsequent decision cited above.
The Michigan case was followed and approved by. the supreme court of Nebraska in McCoy v. Conrad, 64 Neb. 150, 89 N. W. 665. See also Williams v. Miles, 68 Neb. 463, 62 L.R.A. 383, 110 Am. St. Rep. 431, 94 N. W. 705, 96 N. W. 151, 4 Ann. Gas. 306.
Arkansas has a statute, in all matters material here, identical with our own. The Arkansas statute, Kirby’s Digest, § 3093, provides that “in actions by or against executors, administrators or guardians, in which judgment may be rendered for or against them, neither party shall be allowed to testify against the other as to any transactions with or statements of the testator, intestate or ward, unless called to testify by the opposite party.” In construing this statute the Arkansas supreme court said: “This statute has no application in a case involving a contest over the probate of a will. It was intended to protect the estates of deceased persons from the attacks of persons who had, or claimed to have had, business transactions with the deceased prior to his death, and who are seeking to establish claims against his *91•estate. This is clearly shown by the language which declares that it.' is in actions where judgments may be rendered for or against the executors, administrators, etc. In other words, where a party seeks to obtain a judgment against the representatives of the estate of the deceased, and thus to impair or reduce the estate, the statute applies. But it cannot apply to controversies between devisees among themselves over a will, or between devisees or legatees and the heirs, as to the distribution of the estate by will or otherwise; for in such case the •corpus of the estate is in no manner affected. There can in such cases be no judgment rendered for or against the administrator or executor as such by which the estate is impaired or reduced.” Taylor v. McClintock, 81 Ark. 243, 286, 112 S. W. 416.
The supreme court of Utah originally held the statute of that state applicable to a will contest. Re Atwood, 14 Utah, 1, 60 Am. St. Rep. 878, 45 Pac. 1036. Subsequently the Utah court overruled the decision in the Atwood’s Case, and held the statute inapplicable to a will •contest. Re Miller, 31 Utah, 415, 88 Pac. 338. In the last cited •case the Utah court said:
“The statute in this regard is intended to protect the estates of deceased persons from assaults, ‘and relates to proceedings, wherein the decision sought by the party so testifying would tend to reduce or impair the estate, and does not relate to the relative rights of the heirs or devisees as to the'distribution of an estate in a proceeding by which the estate itself is in no event to be reduced or impaired.’ Citation of Oases. These authorities, and others which can be cited, hold that the controversy such as here is between living parties, who, on the one side, are the devisees or legatees under the will, and on the other, the heirs at law of the testator. The former claim to take the estate under the will, the latter, under the statute regulating the descent of estates, insisting that the alleged will is a nullity. The act of the testator in making the alleged will is the only subject-matter of the investigation. The estate of the testator is not interested. The interests of these claiming to succeed to it either by operation of law or by operation of the will are alone involved. The estate remains intact and undiminished whatever may be the result of the controversy, and the subject-matter of the investigation is not a transaction with nor a statement by the decedent. As to such an investigation, the parties to *92the suit and those interested in the result thereof are upon terms of equality in regard to the opportunity of given testimony. Our conclusion, therefore, is that all the parties interested are competent to testify to any fact which is'relevant and material to the issue involved, and that the court erred in excluding the proffered testimony. We are aware of some cases which hold contrary to this ruling, and that the conclusion reached by us is in conflict with the case of He Atwood, supra, where the statute was given application in the contest of a will. But the question as to its application in such a case was not there discussed nor considered. The only question considered was whether the witnesses claimed to be disqualified were such persons as are named in the statute. However, the Atwood Case, so far as in conflict with the holding in this case, is overruled.”
The language and reasoning of the Michigan, Arkansas, and Utah courts are, in our opinion, applicable to our statute. See also Re Anderson, 114 Wash. 591, 195 Pac. 994; State v. Nieuwenhuis, 48 S. D. 198, 178 N. W. 976; Lamb v. Lamb, 105 Ind. 456, 5 N. E. 171.
So far as the sufficiency of the evidence is concerned, little or-nothing can be added to what was said in the former opinion. Upon this proposition there has been no difference of opinion among the members of this court. The difference of opinion has been and is solely as to the admissibility of the testimony of Mary Keller. Upon that question the views expressed by the different members in the former opinions remain unchanged. The members of the court who signed the majority opinion herein adhere to all the views therein expressed.
Behearing denied.
Birdzell, Ch. J., and Robinson, J., concur.